Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2021 has been entered.

Allowable Subject Matter
Claims 1, 5-10, and 12-23 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose or render obvious the features of claims 1 and 7.
The primary reference, Asai, US 2007/0212038 A1, uses a toroidal light source L behind a translucent light diffuser to provide lighting of consistent color and brightness on a face to be photographed (Figure 1).  Although uniform color and brightness are a goal for the photographing environment of Asai, the light diffuser will produce brighter light closer to where the light source is located.
Asai does not disclose a mechanized viewing system, as claimed in the independent claims.  Although Rice discloses such a mechanized viewing system, the photographic principle in Rice for each of these images is different from that of Asai or the claimed invention, which both seek a photographic image with low contrast and very consistent light quality.  
Rice, US 8,044,996 B2, captures three different types of photographs, the first of which is a photographic image that creates a “mouse mask”- a high contrast outline image of the mouse (figure 4, col. 4, lines 40-54).  The second image type is a structured light image for obtaining a contour model of the mouse (482 in figure 6). The last image type is a near-infrared image taken with little or no illumination inside the chamber (Col. 9, lines 29-40).  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425